DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 19 and 20 are objected to because of the following informalities: “to allow biding” should be corrected to “to allow binding” in each of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,519,264 (hereafter ‘264). 
‘264 claims a polymer particle comprising a polyethylene glycol diacrylamide (a polyethylene glycol macronomer), glycerol monomethacrylate (first or second monomer) and amino ethyl methacrylate (first or second monomer), having a spherical feature and diameter of less than about 1200 microns.  (see claims 1-9). This overlaps in scope with present claims 1-9 of the current application. ’264 further claims a kit comprising the particles in a container. (claims 17-20).

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,118,980 (hereafter ‘980). 
‘980 claims a polymer particle comprising a polyethylene glycol macronomer and at least one monomer including glycerol monomethacrylate (first or second monomer) and amino ethyl methacrylate (first or second monomer), having a spherical feature and diameter of less than about 1200 microns.  (see claims 1-2 and 11-12). ‘980 therefore teaches a composition which overlaps in scope with the claims of the present application.
While ‘980 does not specifically claim a kit comprising the particles in a container as claimed in claims 19-20 of the present invention, it would have been obvious to keep polymer particles in a container for transport, storage or delivery.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bures et al. (U.S. App. Pub. No. 2002/0071869).
Regarding claim 1, Bures et al. teaches a crosslinked polymer hydrogel in the form of microparticles which may be the product of reaction between an olefin monomer and a water dispersible polyolefin crosslinking agent. (Abstract). The olefin monomer may include 
Regarding claims 2-3, the diameter of the microparticles is from 10 nm to 1 mm. (par. [0031]).
Regarding claims 4-5, the crosslinker may include acrylate or methacrylate functional groups. (par. [0040]).
Regarding claim 19, the particles of Bures et al. may be contained in a glass vial (i.e. a container. (par. [0072]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bures et al. (U.S. App. Pub. No. 2002/0071869) in view of Madsen et al. (U.S. App. Pub. No. 2006/052478).
Bures et al. is relied upon as described in the rejection of claim 1, above.
Bures et al. does not teach the inclusion of glycerol monomethacrylate, amino ethyl methacrylate, amino propyl methacrylate or a combination thereof.
Madsen et al. teaches a cross-linked hydrogel by graft polymerization including PEG macromers (par. [0077]) and may further include monomers such as glycerol monomethacrylate which alter the polymerization process and the final properties of the hydrogel. (par. [0087]).
It would have bene obvious to one of ordinary skill in the art to include glycerol methacrylate as a copolymerizable monomer in Bures et al.
One of ordinary skill in the art would have found it obvious to include glycerol monomethacrylate in order to adjust the material properties of the hydrogel including the macromere material.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        02/27/2021